Title: To Thomas Jefferson from Steuben, 13 January [1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Petersburgh 13. Jany. [1781]

I have just received the inclosed from Col. Parker, and am very unhappy that till this moment I did not know of there being any Public stores at South Quay. I am now informd there is not only a Quantity of Powder, but a Number of Cannon at that place.
I have given Col. Parker the Command of the Troops, in the front, with orders, if possible to remove the Powder and Cannon out of the Enemy’s reach. I am with respect Sir Your Excellencys Most Obedt Hbl Servt

Steuben Maj: Gen

